PER CURIAM.
AND NOW, this 30th day of January, 2018, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Did not the Superior Court panel err in reversing the trial court's dismissal of the case pursuant to Rule 600 of the Pennsylvania Rules of Criminal Procedure where the panel instantly failed to apply this Court's holding in Commonwealth v. Mills, 162 A.3d 323 (Pa. 2017) that time attributable to the normal progression of a case is not delay excludable from calculations under Rule 600?